


Exhibit 10.2

ASSUMPTION AND INDEMNITY REINSURANCE AGREEMENT

        THIS ASSUMPTION AND INDEMNITY REINSURANCE AGREEMENT (this "Agreement"),
dated as of April 7, 2003, is made by and among HEALTH NET LIFE INSURANCE
COMPANY, a California domiciled life and disability insurance company (the
"Company"), and SAFEHEALTH LIFE INSURANCE COMPANY, a California domiciled life
and disability insurance company (the "Reinsurer"). The Company and the
Reinsurer are referred to herein collectively as the "Parties".

        WHEREAS, the Company desires to transfer and assign to the Reinsurer all
of the Company's right, title and interest in and to the Novated Dental
Policies;

        WHEREAS, the Reinsurer desires to assume all of the Company's duties and
obligations in connection with, relating to, or arising at any time out of such
Novated Dental Policies upon the terms and conditions set forth herein;

        WHEREAS, the Company desires to cede, on an indemnity reinsurance basis,
to the Reinsurer, the Company's Policy Liabilities in connection with, relating
to and arising out of the Non-Novated Dental Policies, upon the terms and
conditions set forth herein;

        WHEREAS, the Reinsurer desires to reinsure on an indemnity reinsurance
basis the Company's Policy Liabilities arising under or in connection with the
Non-Novated Dental Policies, upon the terms and conditions set forth herein; and

        WHEREAS, in connection with the foregoing, the Health Net, Inc. and
SafeGuard Health Enterprises, Inc. have entered into the Purchase and Sale
Agreement dated as of April 7, 2003 (the "Purchase and Sale Agreement") which
calls for the execution and delivery of this Agreement as of the Closing of the
transactions contemplated thereunder;

        NOW, THEREFORE, in consideration of the mutual covenants and promises,
and upon the terms and conditions hereinafter set forth, the Parties hereto
agree as follows.

ARTICLE I
DEFINITIONS

        Capitalized terms used in this Agreement and not otherwise defined shall
have the meanings given such terms in the Purchase and Sale Agreement. For
purposes of this Agreement, the following terms shall have the meanings
specified below.

        "Claims" shall have the meaning set forth in Section 7.03.

        "Dental Policies" means all policies or other agreements (including all
supplements, endorsements, riders and ancillary agreements in connection
therewith) with individuals, employers or other group sponsors that obligate the
Company to provide, arrange for the provision of, or indemnify for the cost of
dental care services and dental supplies as specified therein, which policies or
other agreements (i) are in effect as of the Effective Time or (ii) become
effective after the Effective Time, including through (A) the reinstatement of
lapsed policies pursuant to provisions therein or of applicable law, or (B) the
issuance or renewal thereof by the Company after the Effective Time to honor
quotes outstanding as of the Effective Time, or to satisfy renewal rights of
individuals, employers or other group sponsors under contractual provisions or
applicable law, or (C) modifications agreed to by the Reinsurer on behalf of the
Company pursuant to the authority granted to the Reinsurer under Section 7.01 of
this Agreement, provided, however, Dental Policies shall not include any policy
or other agreements (including all supplements, endorsements, riders and
ancillary agreements in connection therewith) with individuals, employers or
other group sponsors that obligate the Company to provide, arrange for the
provision of, or indemnify for the cost of dental care services and dental
supplies as a Medicare + Choice Preferred Provider Organization pursuant to
Contract Number P01239 by and between the Company and the Centers for Medicare
and Medicaid Services.

--------------------------------------------------------------------------------


        "Dental Services" shall have the meaning set forth in Section 7.07.

        "Dispute" shall have the meaning set forth in Section 11.02.

        "Disputed Claim" shall have the meaning set forth in Section 7.03.

        "Disputed Complaint" shall have the meaning set forth in Section 7.05.

        "Effective Time" means 11:59 p.m. Pacific Time, on the Closing Date.

        "Extra-Contractual Liabilities" means any and all liabilities and
obligations of any nature, kind or description (i) for consequential,
extra-contractual, tort, bad faith, exemplary, punitive, special or similar
damages and (ii) for statutory or regulatory damages, fines, penalties,
forfeitures, and similar charges of a penal or disciplinary nature.

        "GAAP" means generally accepted accounting principles consistently
applied throughout the specified period and in a comparable period in the
immediately preceding year.

        "JAMS" shall have the meaning set forth in Section 11.03.

        "Member Materials" shall have the meaning set forth in Section 3.01.

        "Members" means the individuals (including their covered spouses and
covered dependents) entitled to Dental Services pursuant to Dental Policies.

        "Non-Novated Dental Policies" shall have the meaning set forth in
Section 2.04.

        "Novated Dental Policies" means those Dental Policies transferred to the
Reinsurer by novation as of the Novation Date and under which Dental Policies
the Reinsurer shall have become the successor to the Company under the Dental
Policies as described in Section 2.03.

        "Novation Date" shall have the meaning set forth in Section 3.02 hereof.

        "Obligations" shall have the meaning set forth in Section 2.01 hereof.

        "Policy Liabilities" means the Company's gross liabilities and
obligations arising under or in connection with the Dental Policies to the
extent the same are unpaid or unperformed on or after the Effective Time, before
deduction for all other applicable cessions, if any, under the Company's
reinsurance programs. In addition, the term "Policy Liabilities" shall include:

        (a)   all Extra-Contractual Liabilities that arise from any act, error
or omission after the Effective Time, whether or not intentional, in bad faith
or otherwise, by the Reinsurer or any of its affiliates, or any of their
respective officers, employees, agents or representatives relating to the Dental
Policies, and any attorneys' fees incurred by the Reinsurer or the Company
related to such Extra-Contractual Liabilities;

        (b)   all liabilities and obligations for premium taxes arising on
account of any premiums with respect to the Dental Policies allocable to
coverage after the Effective Time;

        (c)   all liabilities and obligations for returns or refunds of premiums
(irrespective of when due) under the Dental Policies;

        (d)   any assessment required by any insurance guaranty, insolvency,
comprehensive health association or other similar fund maintained by any
jurisdiction relating to the Dental Policies assessed or imposed on the basis of
premium for coverage after the Effective Time;

        (e)   all liabilities and obligations for commission payments and other
compensation, if any, due and payable with respect to the Dental Policies to or
for the benefit of agents and brokers to the extent that such amount accrues
after the Effective Time;

2

--------------------------------------------------------------------------------


        (f)    all liabilities and obligations for payment of any compensation
to providers relating to Dental Services provided to Members under the Dental
Policies regardless of the "date of service"; and

        (g)   any obligation arising as a result of the Reinsurer "s failure to
perform its obligations pursuant to Section 7.07.

        "SAP" means statutory accounting practices prescribed or permitted by
applicable insurance regulatory authorities consistently applied throughout the
specified period and in the comparable period in the immediately preceding year.

        "Services" shall have the meaning set forth in Section 7.02.

ARTICLE II
BUSINESS TRANSFERRED AND REINSURED

        Section 2.01.    Assignment of Dental Policies.    As of the Effective
Time (i) except as is otherwise provided in Section 5.01 below, the Company
hereby transfers and assigns to the Reinsurer all of the Company's right, title
and interest in the Dental Policies identified in Schedule 2.01 attached hereto
and made a part hereof and delegates to the Reinsurer all of the Company's
duties and obligations of performance and payment under the Dental Policies
arising after the Effective Time, and (ii) the Reinsurer hereby accepts, assumes
and agrees to perform all of the Company's duties and obligations, whether
direct, indirect, contingent, unliquidated, unmatured or otherwise arising after
the Effective Time (collectively, "Obligations"), in connection with, relating
to, or arising out of the Dental Policies.

        Section 2.02.    Novation.    As soon as practicable after the Effective
Time, the Reinsurer shall use all commercially reasonable efforts to effect the
assumption by novation by the Reinsurer of the Dental Policies (such Dental
Policies are referred to herein as the "Novated Dental Policies" and Novated
Dental Policies shall include any such subsequently novated Dental Policies). If
the Reinsurer does not for any reason assume by novation any Dental Policy, then
the Reinsurer shall accept and reinsure, on an indemnity reinsurance basis, 100%
of the Policy Liabilities related to such Non-Novated Dental Policies in
accordance with the terms and conditions of this Agreement.

        Section 2.03.    Direct Obligations.    To the extent that the Reinsurer
assumes by novation any Dental Policies under applicable law, as of the Novation
Date (i) the Reinsurer shall be the successor to the Company under such Novated
Dental Policies as if such Novated Dental Policies were direct obligations
originally issued by the Reinsurer and the Reinsurer shall be responsible for
the performance of all obligations and the payment of all benefits and amounts
due under the Novated Dental Policies in accordance with their terms, (ii) the
Reinsurer shall be substituted in the place and stead of the Company, and each
Member under any such Novated Dental Policy shall disregard the Company as a
party thereto and treat the Reinsurer as if it had been originally obligated
thereunder except as otherwise provided herein, (iii) the Company shall be
released of all liability with respect to such Novated Dental Policies, (iv) the
Members under such Novated Dental Policies shall have the right to file claims
arising under such Novated Dental Policies directly with the Reinsurer and shall
have a direct right of action for indemnification, benefits and services under
such Novated Dental Policies against the Reinsurer, and the Reinsurer hereby
consents to be subject to any such direct action taken by any such Member,
(v) the Reinsurer shall be responsible for all matters relating to
administration of the Novated Dental Policies, including but not limited to
policy changes, reinstatement standards, premium rate changes, policy renewals,
agent commissions and administrative methods and procedures, and (vi) any
indemnity reinsurance of such Novated Dental Policies and related liabilities
thereunder by the Reinsurer shall cease and instead be replaced by such
assumption by novation.

        Section 2.04.    Indemnity Reinsurance.    Effective as of the Effective
Time, the Company shall cede to the Reinsurer, and the Reinsurer shall assume
from the Company on an indemnity reinsurance basis,

3

--------------------------------------------------------------------------------


100% of the Policy Liabilities under all Dental Policies (including those Dental
Policies that are identified in Schedule 2.01 attached hereto and made a part
hereof) which the Reinsurer has not for any reason (including the lack of any
required approval or consent of a party to a Dental Policy) as of the Effective
Time assumed by novation (each such Dental Policy being referred to herein as a
"Non-Novated Dental Policy"). Notwithstanding the foregoing, the term
"Non-Novated Dental Policy" shall not include any Dental Policy from and after
the date of its assumption by novation at any time by the Reinsurer.

        Section 2.05.    Policy Liabilities.    The Reinsurer accepts,
reinsures, and assumes the Policy Liabilities subject to any and all defenses,
setoffs, and counterclaims to which the Company would be entitled with respect
to the Policy Liabilities, it being expressly understood and agreed by the
Parties hereto that no such defenses, setoffs, or counterclaims are or shall be
waived by the execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby, and that the Reinsurer is and shall be
fully subrogated in and to all such defenses, setoffs, and counterclaims. From
and after the Effective Time, as among the Parties, the Reinsurer shall bear and
shall have responsibility for paying or performing all Policy Liabilities. The
Policy Liabilities ceded under this Agreement shall be subject to any changes
required by law or regulation and the same rates, terms, conditions, waivers,
interpretations, modifications and alterations as the Non-Novated Dental
Policies.

ARTICLE III
ASSUMPTION CERTIFICATES; OPTION LETTERS

        Section 3.01.    Member Materials.    The Reinsurer shall prepare and
deliver to every party to a Dental Policy a Notice of Transfer, Certificate of
Assumption, and Notice of Rejection of Assumption substantially in the
appropriate forms set forth in Exhibit A attached hereto (collectively, the
"Member Materials") and otherwise acceptable to both the Reinsurer and Company,
which shall inform each party to a Dental Policy of the proposed transfer and
enable such party to accept or reject the assumption and novation.

        Section 3.02.    Mailing.    The Member Materials shall be mailed on a
date agreed upon by the Reinsurer and the Company, and, to the extent required
by applicable law, shall be reviewed by and found acceptable to applicable
regulatory authorities prior to mailing. The Reinsurer shall deliver only Member
Materials that are in compliance with applicable law, regulation or regulatory
authority. No assumption by novation of a Dental Policy shall take effect until
the earlier of the acceptance of the assumption by the party to a Dental Policy
or 90 days (or such other period, if any, as may be required by applicable law)
(the "Novation Date") after Member Materials have been mailed to the party to
such Dental Policy.

        Section 3.03.    Expenses.    All expenses incurred by the Parties
hereto pursuant to this Article shall be shared equally by the Parties.

ARTICLE IV
TERM

        Section 4.01.    Term.    This Agreement shall remain in force and
effect until all Policy Liabilities reinsured and assumed by Reinsurer have been
discharged in full, or all Dental Policies are transferred and assumed by the
Reinsurer by novation and all obligations of the Reinsurer hereunder have been
discharged in full.

4

--------------------------------------------------------------------------------


ARTICLE V
CONSIDERATION

        Section 5.01.    Consideration to the Reinsurer.    The Reinsurer shall
be entitled to all premium, premium adjustments and other consideration
allocable to coverage after the Effective Time (irrespective of when due)
received by the Company or the Reinsurer with respect to the Dental Policies. In
the event that the Company receives any premium or other consideration with
respect to a Dental Policy allocable to coverage after the Effective Time, the
Company shall promptly remit such premiums and other consideration to the
Reinsurer along with all pertinent information pertaining thereto including the
nature of the payment, source of funds, policy number and period to which it
relates. In the event that the Reinsurer receives any premium or other
consideration with respect to a contractual liability or contractual obligation
arising under a Dental Policy paid or performed by the Company prior to the
Effective Time, the Reinsurer shall promptly remit such premiums and other
consideration to the Company along with all pertinent information pertaining
thereto including the nature of the payment, source of funds, policy number and
period to which it relates.

        Section 5.02.    Application of Future Consideration.    Any premium,
premium adjustments and other consideration received and retained by the
Reinsurer pursuant to Section 5.01 shall be applied by the Reinsurer to the
oldest unpaid obligations or outstanding invoices relating to the period after
the Effective Time.

        Section 5.03.    Additional Consideration for Indemnity Reinsurance of
Non-Novated Dental Policies.    As additional consideration for the assumption
by Reinsurer on an indemnity reinsurance basis of 100% of the Policy Liabilities
under the Non-Novated Dental Policies, the Company shall (i) transfer to
Reinsurer at the Effective Time admitted assets having a net admitted asset
value determined in accordance with SAP as prescribed or permitted by the
California Department of Insurance equal to the Company's net unearned premium
reserve and loss and loss adjustment expense (including losses that have been
incurred but not reported) reserve, if any, attributable to claims arising under
the Non-Novated Dental Policies prior to the Effective Time; and (ii) assign to
Reinsurer any amounts due to Company under any reinsurance agreements in effect
on the Effective Time between the Company and any reinsurer (other than the
Reinsurer) relating to the Policy Liabilities assumed by the Reinsurer under
this Agreement.

        Section 5.04.    Additional Consideration for Assumption of Novated
Dental Policies.    As additional consideration for the assumption by novation
by Reinsurer of the Novated Dental Policies, the Company shall (i) transfer to
Reinsurer at the within five (5) Business Days after the end of the calendar
month following the Novation Date admitted assets having a net admitted asset
value determined in accordance with SAP as prescribed or permitted by the
California Department of Insurance equal to the Company's net unearned premium
reserve and loss and loss adjustment expense (including losses that have been
incurred but not reported) reserve, if any, attributable to claims arising under
the Novated Dental Policies prior to the Effective Time; and (ii) assign to
Reinsurer any amounts due to Company under any reinsurance agreements in effect
on the Effective Time between the Company and any reinsurer (other than the
Reinsurer) relating to the Novated Dental Policies assumed by the Reinsurer
under this Agreement.

ARTICLE VI
ACCOUNTING AND SETTLEMENT

        Section 6.01.    Accounting Reports.    On or before the last Business
Day of each month, the Reinsurer shall provide the Company with reports of
activities under this Agreement with respect to the Non-Novated Dental Policies
for the preceding month showing any amounts due the Company or the Reinsurer, as
the case may be, as reimbursement for paid claims, premiums or other amounts due

5

--------------------------------------------------------------------------------


with respect to the Non-Novated Dental Policies and any information required by
the Statement of Statutory Accounting Principles, as amended, of the National
Association of Insurance Commissioners. On or before the last Business Day of
January, April, July and October, the Reinsurer shall provide the Company with
quarterly reports or an annual report of such activities as appropriate.

        Section 6.02.    Financial Statement Information.    The Reinsurer and
the Company shall each provide the other with the financial, accounting and
actuarial information necessary to prepare SAP regulatory, tax and GAAP monthly,
quarterly and annual financial statements and returns and satisfy other
requirements including reserve and related calculations regarding the
Non-Novated Dental Policies in the form reasonably required by the Reinsurer and
the Company. The Company and the Reinsurer shall agree to mutually acceptable
procedures and time schedules for the transmission and receipt of such
information.

        Section 6.03.    Settlements.    Within ten (10) Business Days after
delivery of each monthly report, the Reinsurer and the Company shall settle on
an estimated basis, all amounts then due under this Agreement for that month.
The Reinsurer and the Company shall make a final settlement of all amounts due
for each calendar year within twenty (20) Business Days after the delivery of
the annual report referred to in Section 6.01 hereof.

        Section 6.04.    Net Payment Basis.    Amounts payable under this
Agreement by the Parties hereto shall be settled against each other, dollar for
dollar, and only a net payment shall be due; provided, however, that no balance
or amount due by the Parties under any other agreement shall be offset against
any obligation arising under this Agreement.

        Section 6.05.    Late Payments.    Should any payment due any party be
received by such party more than sixty (60) days after the due date for such
payment under this Agreement, interest shall accrue from the date on which such
payment was due (taking into account the provisions of 6.06 hereof) until
payment is received by the party entitled thereto, at an annual rate equal to
the Bank of America Reference Rate quoted for six month periods as reported in
The Wall Street Journal on the first Business Day of the month in which such
payment first becomes due.

        Section 6.06.    Federal Funds.    All settlements in accordance with
this Agreement shall be made by wire transfer of immediately available funds on
the due date, or if such day is not a Business Day, on the next day which is a
Business Day. Payment may be made by check payable in immediately available
funds in the event the party entitled to receive payment has failed to provide
wire transfer instructions.

        Section 6.07.    Reports to Regulatory Authorities.    During the term
of this Agreement, the Reinsurer and the Company shall promptly furnish the
other copies of any and all filings with, and reports or communications received
from, any regulatory authority which relates directly and materially to the
Non-Novated Dental Policies, including, without limitation, each annual
statement, each quarterly financial report to the regulatory authority of the
party's domicile having principal jurisdiction over the party and each report on
periodic examination issued by such regulatory authority to the extent it
relates to the Non-Novated Dental Policies.

ARTICLE VII
DENTAL POLICY ADMINISTRATION; REPORTING

        Section 7.01.    Administration of Non-Novated Dental Policies.    The
Company hereby grants the Reinsurer authority in all matters relating to
administration of the Non-Novated Dental Policies to the fullest extent such
authority may be granted pursuant to applicable law. In furtherance of the
foregoing, the Company hereby nominates, constitutes and appoints the Reinsurer
as its attorney-in-fact with respect to the rights, duties, privileges and
obligations of the Company in and to the Non-Novated Dental Policies, with full
power and authority to act in the name, place and stead of the Company with
respect to the Non-Novated Dental Policies.

6

--------------------------------------------------------------------------------


        Section 7.02.    Administration.    The Reinsurer shall, at its expense,
provide the technical and administrative service, assistance and support
functions described in Schedule 7.02 attached hereto (the "Services") reasonably
necessary or appropriate for the proper management and administration of the
Non-Novated Dental Policies, which shall include, but not be limited to,
Services required for the proper administration of the Non-Novated Dental
Policies prior to the Effective Time and not performed as of the Effective Time.
The Services at all times shall be consistent with the Company's prevailing
practices and procedures as of the Effective Time with respect to similar types
of policies actually communicated by the Company to Reinsurer and all applicable
laws, regulations, and regulatory actions and pronouncements. (As used elsewhere
in this Agreement, the terms "prevailing practices and procedures" will refer to
the Company's prevailing practices and procedures as of the Effective Time
communicated by the Company to the Reinsurer).

        Section 7.03.    Claims Payment Instructions.    The Reinsurer at its
own cost shall administer and process all payments to reimburse providers and
Members for covered Dental Services under the Non-Novated Dental Policies (the
"Claims") in conformance with the Company's prevailing practices and procedures
with respect to similar types of policies, including review, investigation,
adjustment, settlement, defense and payment of Claims, special investigation and
anti-fraud compliance, and preparation of any report required concerning the
foregoing Dental Services and will, in connection with such Claims
administration, retain, at its sole discretion and cost, any outside
investigation firms, adjusters, attorneys or other professionals that the
Reinsurer deems necessary in the adjustment of such Claims. If a Claim arising
prior to the Effective Time under a Non-Novated Dental Policy is presented that
the Reinsurer in good faith disputes, the Reinsurer shall consult with the
Company. If, after such consultation, the Reinsurer and the Company disagree as
to how to resolve a Claim, the Company shall be entitled to assume, at its own
expense, the control of the handling or the defense of such a disputed Claim (a
"Disputed Claim"), including employment of counsel. The Company shall apprise
the Reinsurer of and consult with the Reinsurer with respect to the progress of
a Disputed Claim. In exercising such control, the Company shall act in good
faith in accordance with generally accepted claims practices of similar
insurance companies under similar circumstances. Any payment of any portion of a
Disputed Claim made by the Company shall be added to the Policy Liabilities and
shall be unconditionally binding on the Reinsurer; provided, however, that if
the Company receives an offer of settlement or compromise from the other parties
to a Disputed Claim for a particular amount or obtains a commitment from such
other parties that they would accept a compromise or settlement requiring only
the payment of a specific amount, the granting of an appropriate release or
similar accommodation, and the Company, after mandatory consultation with and
over the objection of the Reinsurer, refuses to consent thereto and elects to
continue to dispute or otherwise pursue such Disputed Claim, then the liability
of the Reinsurer with respect of such Disputed Claim shall be deemed limited to
that amount including expenses which the Company would have been liable if such
compromise or settlement had been accepted by the Company.

        Section 7.04.    Communications Relating to Non-Novated Dental
Policies.    On and after the Effective Time, the Company shall forward promptly
to the Reinsurer all notices and other written communications it receives
relating to the Non-Novated Dental Policies (including all inquiries or
complaints from state insurance regulators, agents, brokers and Members and all
notices of claims, suits and actions for which it receives service of process).
The Company shall be entitled to retain copies of all such materials.

        Section 7.05.    Complaint Handling Procedure.    The Parties shall
cooperate with each other in providing information necessary to respond to any
inquiries and complaints concerning the Non-Novated Dental Policies. All
inquiries and complaints concerning the Non-Novated Dental Policies received by
the Company shall be forwarded immediately by facsimile or overnight mail to a
contact person designated by the Reinsurer for reply. After consultation with
the Company, except as provided below, the Reinsurer shall answer all inquiries
and complaints received by it concerning the

7

--------------------------------------------------------------------------------


Non-Novated Dental Policies. If the Reinsurer and the Company disagree as to the
appropriate response to an inquiry or complaint, the Company shall be entitled
to assume, at its own expense, the control of the handling of the response to
such inquiry or complaint (a "Disputed Complaint"), including employment of
counsel. The Company shall apprise the Reinsurer of and consult with the
Reinsurer with respect to the progress of a Disputed Complaint. In exercising
such control, the Company shall act in good faith consistent with the Company's
prevailing practices and procedures as of the Effective Time with respect to
similar inquiries or complaints. Any payment arising out of a Disputed Complaint
controlled by the Company, to the extent such payment constitutes an Extra
Contractual Liability, shall be added to the Policy Liabilities and shall be
unconditionally binding on the Reinsurer; provided, however, that if the Company
receives an offer of settlement or compromise from the other parties to a
Disputed Complaint for a particular amount or obtains a commitment from such
other parties that they would accept a compromise or settlement requiring only
the payment of a specific amount, the granting of an appropriate release or
similar accommodation, and the Company, after mandatory consultation with and
over the objection of the Reinsurer, refuses to consent thereto and elects to
continue to dispute or otherwise pursue such Disputed Complaint, then the
liability of the Reinsurer with respect of such Disputed Complaint shall be
deemed limited to that amount including expenses for which the Company would
have been liable if such compromise and settlement had been accepted by the
Company. Upon answering such inquiries or complaints, the Reinsurer shall
furnish the Company with a copy of the complaint file. The Reinsurer shall be
solely responsible for maintaining any complaint files, complaint registers or
other reports of any kind, which are required to be maintained under applicable
law.

        Section 7.06.    Filings.    The Reinsurer shall handle all compliance
and regulatory matters relating to the administration of the Non-Novated Dental
Policies, including monitoring changes in applicable law, filing and refiling
forms and rates, and preparing and filing all reports and other filings required
by applicable law. The Reinsurer shall provide to the Company copies of all
reports and filings with respect to the Non-Novated Dental Policies required to
be made with any Governmental Authority.

        Section 7.07.    Provider Services.    In fulfilling its Obligations
pursuant to Section 2.01, the Reinsurer shall provide, arrange for the provision
of, or indemnify for the cost of dental care services and supplies ("Dental
Services") required to satisfy all obligations with respect to the provision of
Dental Services to Members and their dependents under the Non-Novated Dental
Policies. The Reinsurer shall be responsible for the recruitment, credentialing
and management of, and for contracting with, or gaining access to dental care
and service providers adequate for the delivery of all Dental Services to
Members required by or incidental to the Non-Novated Dental Policies.

        Section 7.08.    Administration of Novated Dental Policies.    Except
for those services to be provided to the Reinsurer by the Company pursuant to
the Transition Services Agreement, administration and servicing of the Novated
Dental Policies shall be the sole responsibility of the Reinsurer.

        Section 7.09.    Communications Relating to Novated Dental
Policies.    On and after the Effective Time, the Company shall forward promptly
to the Reinsurer all notices and other written communications received by it
relating to the Novated Dental Policies (including all inquiries or complaints
from state insurance regulators, agents, brokers and insureds and all notices of
claims, suits and actions for which it receives service of process). The Company
shall be entitled to retain copies of all such materials.

        Section 7.10.    Novation Reports.    Within ten (10) Business Days
after the end of each month after the Effective Time, beginning with the month
in which the first novation of an Dental Policy occurs, the Reinsurer shall
provide to the Company a report indicating all Dental Policies that have been
the subject of a novation by the Reinsurer during the prior month.

        Section 7.11.    Inspection.    Each party hereto and its respective
authorized representatives shall have the right, upon prior written notice, at
reasonable times during normal business hours, to inspect

8

--------------------------------------------------------------------------------


and review all books, records, accounts, reports, tax returns, files and
information of the other party hereto reasonably relating to this Agreement. The
Parties shall keep all non-public information received from the other party
strictly confidential, and unless otherwise required by applicable Law or
Governmental Authority, shall not disclose any of the same without obtaining the
prior approval of the party providing the information. The rights of the Parties
under this Section 7.11 shall survive termination of this Agreement.

ARTICLE VIII
REGULATORY APPROVALS; STATEMENT CREDIT

        Section 8.01.    Regulatory Approvals.    The consummation of this
Agreement and the transactions contemplated hereby are expressly contingent upon
and subject to obtaining any and all such approvals and consents as may be
required by applicable law, regulation, or Governmental Authority. No provision
in this Agreement shall be deemed to require any party hereto to take any action
prohibited by applicable law, regulation, or regulatory authority. The form of
any application for any such approvals or consents as may be required by
applicable law, regulation, or Governmental Authority shall be approved by the
Company and the Reinsurer prior to the filing of any such application.

        Section 8.02.    Statement Credit.    The Reinsurer shall at its own
expense take all actions reasonably necessary to permit the Company to obtain
full financial statement credit in all applicable jurisdictions for the
reinsurance provided to it by the Reinsurer and the assumptions by novation
pursuant to this Agreement, including, if necessary, posting acceptable
security.

ARTICLE IX
INDEMNIFICATION

        Section 9.01.    Indemnification by the Reinsurer.    The Reinsurer
shall indemnify, defend and hold the Company harmless from and against all
Policy Liabilities and all losses, liabilities, claims, damages and expenses
(including reasonable attorneys' fees and expenses) that are based upon or arise
out of the breach of any obligation of the Reinsurer provided for in this
Agreement.

        Section 9.02.    Indemnification by the Company.    The Company shall
indemnify the Reinsurer against, and hold them harmless from, all losses,
liabilities, claims, damages and expenses (including reasonable attorneys' fees
and expenses) that are based upon or arise out of the breach of any obligation
of the Company provided for in this Agreement.

ARTICLE X
INSOLVENCY

        Section 10.01.    Payments by the Reinsurer.    With respect to any
Non-Novated Dental Policy, the Reinsurer hereby agrees that all amounts due
under this Agreement with respect to the Non-Novated Dental Policies shall be
payable by the Reinsurer to any conservator, liquidator, or statutory successor
of the Company on the basis of the claims allowed against the Company by any
court of competent jurisdiction or by any conservator, liquidator, or statutory
successor of the Company having authority to allow such claims, without
diminution because of that insolvency, or because the conservator, liquidator,
or statutory successor has failed to pay all or a portion of any claims.
Payments by the Reinsurer as set forth in this Section 10.01 shall be made
directly to the Company or to its conservator, liquidator, or statutory
successor, except where the Non-Novated Dental Policy specifically provides
another payee of such reinsurance in the event of the insolvency of the Company.

        Section 10.02.    Claims.    It is agreed that in the event of the
insolvency of the Company, the liquidator, receiver or other statutory successor
of the Company shall give prompt written notice to the

9

--------------------------------------------------------------------------------

Reinsurer of the pendency or submission of a Claim under the Non-Novated Dental
Policies reinsured hereunder. During the pendency of such claim, the Reinsurer
may investigate such Claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense available to the Company or
its receiver. The expense thus incurred by the Reinsurer is chargeable against
the Company, subject to any court approval, as a part of the expense of
insolvency, liquidation, or rehabilitation to the extent of a proportionate
share of the benefit which accrues to the Company solely as a result of the
defense undertaken by the Reinsurer.

        Section 10.03.    Novated Dental Policies.    All amounts due a Member
under the Novated Dental Policies shall be payable by the Reinsurer on the basis
of the liability of the Reinsurer under the Novated Dental Policies, without
diminution because of the insolvency of the Company. Any benefits or amounts due
to Members with respect to a Novated Dental Policy shall be paid or performed by
the Reinsurer in accordance with the Novated Dental Policy.

ARTICLE XI
ARBITRATION

        Section 11.01.    Conciliation.    If a dispute between any of the
Parties relating to this Agreement is not resolved within ten (10) Business Days
from the date that any party has notified another party that such dispute
exists, then such dispute shall be submitted on the next Business Day for
conciliation to a senior executive officer or his or her designee of each party.
If such senior executive officers are unable to resolve the dispute within
fifteen (15) Business Days from the date that it is first presented to them,
then such dispute shall be referred to binding arbitration.

        Section 11.02.    Arbitration.    In the event of any dispute between
the Parties hereto relating to, arising out of, or in connection with any
provision of this Agreement (hereinafter a "Dispute"), the Parties to this
Agreement and their representatives, designees, successors and assigns agree
that any such Dispute shall be settled by binding arbitration to take place in
Orange County, California.

        Section 11.03.    Appointment of Arbitrator.    Any arbitration
hereunder shall be conducted by a single arbitrator chosen from the panel of
arbitrators of the Judicial Arbitration & Mediation Services ("JAMS") with
experience and expertise in the dental HMO or dental indemnity insurance
business. If a JAMS arbitrator with specific experience in the dental HMO or
dental indemnity insurance business is not available, the arbitrator must have
general experience in the health insurance industry. Within ten (10) days of
notice of a Dispute from Company to Reinsurer or notice from Reinsurer to
Company, the Company and Reinsurer shall use their best efforts to choose a
mutually agreeable arbitrator. If the Company and the Reinsurer cannot agree on
an arbitrator, the arbitrator shall promptly be selected by JAMS.

        Section 11.04.    Procedures.    The party submitting a Dispute to
arbitration hereunder shall present its case to the arbitrator and the other
party hereto in written form within twenty (20) days after the appointment of
the arbitrator. The other party hereto shall then have twenty (20) days to
submit a written response to the arbitrator and the original party who submitted
the Dispute to arbitration. After timely receipt of each party's case, the
arbitrator shall have twenty (20) days to render his or her decision.

        Section 11.05.    Applicable Law.    The arbitrator is relieved from
judicial formalities and, in addition to considering the rules of law, the
limitations contained in this Agreement and the customs and practices of the
health care industry, shall make his or her award with a view to effectuating
the intent of this Agreement.

        Section 11.06.    Decisions Final.    The decision of the arbitrator
shall be final and binding upon the Parties, and judgment may be entered thereon
in a court of competent jurisdiction.

10

--------------------------------------------------------------------------------


        Section 11.07.    Costs.    Each party shall bear its own cost of
arbitration, and the costs of the arbitrator shall be shared equally by the
Parties.

        Section 11.08.    Equitable Relief.    Sections 11.01 and 11.02 shall
not apply to any claim for equitable relief, including, without limitation,
claims for specific performance, a preliminary injunction, or a temporary
restraining order. Such claims shall be submitted to a court of competent
jurisdiction, and neither party shall be required to post any bond or other
security. If a party chooses to pursue equitable relief, such conduct shall not
constitute a waiver of, or be deemed inconsistent with, the arbitration
provisions set forth in this Article XI. Once the claims for equitable relief
are finally decided, any and all remaining claims shall be submitted to
arbitration pursuant to Section 11.02 and the arbitrator shall be bound by the
findings and rulings of the court on the claims for equitable relief.

        Section 11.09.    Survival of Article.    This Article XI shall survive
termination of this Agreement.

ARTICLE XII
MISCELLANEOUS

        Section 12.01.    Notices.    Any notice or other communication required
or permitted hereunder shall be in writing and shall be delivered by hand by
certified process server, certified or registered mail (postage prepaid and
return receipt requested), by a nationally recognized overnight courier service
(appropriately marked for overnight delivery) or by facsimile (with request for
immediate confirmation of receipt in a manner customary for communications of
such respective type). Notices shall be effective upon receipt and shall be
addressed as follows:

        If to the Reinsurer:

SafeGuard Health Enterprises, Inc.
95 Enterprise, Suite 100
Aliso Viejo, California 92656
Attn.: James E. Buncher
President and Chief Executive Officer
Tel: (949) 425-4100
Fax: (949) 425-4101

with a copy to:

Ronald I. Brendzel
Senior Vice President and General Counsel
SafeGuard Health Enterprises, Inc.
95 Enterprise, Suite 100
Aliso Viejo, California 92656
Tel: (949) 425-4110
Fax: (949) 425-4586

and

David K. Meyercord
Strasburger and Price, LLP
901 Main Street, Ste. 4300
Dallas, Texas 75202-3794
Tel: (214) 651-4525
Fax: (214) 659-4023

If to the Company:

Health Net, Inc.
21650 Oxnard Street
Woodland Hills, California 91367
Attention: General Counsel
Facsimile: (818) 676-7503

11

--------------------------------------------------------------------------------

with a copy to:

Sonnenschein Nath & Rosenthal
685 Market Street, 6th Floor
San Francisco, California 94105
Attention: Kenneth B. Schnoll
Facsimile: (415) 543-5472

        All notices and other communications required or permitted under the
terms of this Agreement that are addressed as provided in this Section shall
(i) if delivered personally or by overnight express, be deemed given upon
delivery; (ii) if delivered by facsimile transmission, be deemed given when
electronically confirmed; and (iii) if sent by registered or certified mail, be
deemed given when received. Any party from time to time may change its address
for notice purposes by giving a similar notice specifying a new address, but no
such notice shall be deemed to have been given until it is actually received by
the party sought to be charged with the contents thereof.

        Section 12.02.    Entire Agreement.    This Agreement (including the
Exhibits and Schedules hereto) and the Transaction Agreements contain the entire
agreement and understanding among the Parties with respect to the transactions
contemplated hereby, and supersedes all prior agreements and understandings,
written or oral, with respect thereto.

        Section 12.03.    Expenses.    Except as otherwise expressly provided in
this Agreement, whether or not the transactions contemplated hereby are
consummated, each of the Parties hereto shall pay its own costs and expenses
incident to preparing for, entering into and carrying out this Agreement and the
consummation of the transactions contemplated hereby.

        Section 12.04.    Counterparts.    This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties.

        Section 12.05.    No Third Party Beneficiary.    Except as otherwise
specifically provided in this Agreement, nothing in this Agreement is intended
or shall be construed to give any person, other than the Parties hereto, their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provisions contained herein, and
Reinsurer shall not be directly liable hereunder to any Member under any
Non-Novated Dental Policy.

        Section 12.06.    Amendment.    This Agreement may only be amended or
modified by a written instrument executed on behalf of the Parties hereto and
any such amendment shall be subject to receipt of any and all consents,
approvals, permits and authorizations required to be obtained from Governmental
Authorities.

        Section 12.07.    Assignment; Binding Effect.    Neither this Agreement
nor any of the rights, interests or obligations under this Agreement shall be
assigned, in whole or in part, by either of the Parties hereto without the prior
written consent of the other party, and any such assignment that is attempted
without such consent shall be null and void. Subject to the preceding sentence,
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the Parties and their respective successors and permitted
assigns.

        Section 12.08.    Invalid Provisions.    If any provision of this
Agreement is held to be illegal, invalid, or unenforceable under any present or
future law, and if the rights or obligations of the Parties under this Agreement
will not be materially and adversely affected thereby, (a) such provision shall
be fully severable; (b) this Agreement shall be construed and enforced as if
such illegal, invalid, or unenforceable provision had never comprised a part
hereof; and (c) the remaining provisions of this

12

--------------------------------------------------------------------------------


Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance herefrom.

        Section 12.09.    Duty of Cooperation.    Each party hereto shall
cooperate fully with the other party hereto in all reasonable respects in order
to accomplish the objectives of this Agreement.

        Section 12.10.    Governing Law.    This Agreement shall be governed by
and construed in accordance with the laws of the State of California.

        Section 12.11.    Waiver.    Any term or condition of this Agreement may
be waived in writing at any time by the party that is entitled to the benefit
thereof. A waiver on one occasion shall not be deemed to be a waiver of the same
or any other breach or nonfulfillment on a future occasion. All remedies, either
under the terms of this Agreement, or by law or otherwise afforded, shall be
cumulative and not alternative, except as otherwise provided by law.

        Section 12.12.    Errors and Omissions.    Inadvertent delays, errors or
omissions that occur or are made in connection with the transactions
contemplated by this Agreement shall not relieve any party from any liability
that would have attached had such delay, error or omission not occurred,
provided that such error or omission is rectified by the party making such error
or omission as soon as possible after discovery thereof and such error or
omission does not prejudice any other party.

        Section 12.13.    Interpretation.    For purposes of this Agreement, the
terms "hereof", "herein", "hereto", "hereunder", and derivative or similar words
refer to this Agreement (including the exhibits hereto) as a whole unless
otherwise indicated. Whenever the words "include", "includes" or "including" are
used in this Agreement, they shall be deemed to be followed by the words
"without limitation". Whenever the singular is used herein, the same shall
include the plural, and whenever the plural is used herein, the same shall
include the singular, where appropriate. The headings used in this Agreement
have been inserted for convenience and do not constitute matter to be construed
or interpreted in connection with this Agreement.

        Section 12.14.    Business Associate.    In performing functions,
activities, or services for, or on behalf of, the Company involving the use or
disclosure of Protected Health Information, as that term is defined in 45 CFR
164.501, the Reinsurer shall comply with the Business Associate Addendum set
forth in Schedule 12.14 hereto.

13

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Company and the Reinsurer have each executed
this Agreement as of the date first written above.

    SAFEHEALTH LIFE INSURANCE COMPANY
 
 
By:
/s/  JAMES E. BUNCHER      

--------------------------------------------------------------------------------

James E. Buncher
President and Chief Executive Officer
 
 
By:
/s/  RONALD I. BRENDZEL      

--------------------------------------------------------------------------------

Ronald I. Brendzel
Senior Vice President and Secretary
 
 
HEALTH NET LIFE INSURANCE COMPANY
 
 
By:
/s/  DAVID W. ANDERSON      

--------------------------------------------------------------------------------

David W. Anderson
President

14

--------------------------------------------------------------------------------

SCHEDULE 2.01

HEALTH NET LIFE INSURANCE COMPANY
DENTAL POLICIES

        The Dental Policies identified by group and individual contract number
and name:

        To be determined as of the Effective Time

15

--------------------------------------------------------------------------------

SCHEDULE 7.02

SERVICES

        The Reinsurer agrees to perform, consistent with the Company's
prevailing practices and procedures and the terms of the Non-Novated Dental
Policies, all services reasonably necessary for, and incident to the proper
management and administration of, the Non-Novated Dental Policies, including but
not limited to the following services:

A.All Member services relating to the Non-Novated Dental Policies including the
following:

1.Billing and collection of premiums;

2.Process and payment of claims;

3.Handle Member service requests (including adding new Members to group Dental
Policies, deleting Members from group Dental Policies), administration of COBRA
responsibilities, inquiries and complaints relating to the Non-Novated Dental
Policies;

4.Preparation and mailing of premium notices on a timely basis to Members and
parties to the Non-Novated Dental Policies; transmission of additional premium
notices, lapse notices, reinstatement offers and other notices to Members and
parties to Dental Policies;

5.Underwriting and processing of any and all policy changes and reinstatements;

6.Member mailings of any necessary endorsements or other contract documents;

7.Preparation of quarterly financial statement data (within ten Business Days
after the end of a calendar quarter) and annual financial statement data (within
35 calendar days after the end of the calendar year), for inclusion in the
Company's applicable financial statements;

8.Administration of any agreement providing for the payment of commissions
relating to any Non-Novated Dental Policy;

9.Development, as necessary, and maintenance of computer systems required to
provide the Services.

10.Recruitment, credentialing and management of, and contracting with sufficient
dental providers adequate for the delivery of all Dental Services to Members
required by or incidental to the Non-Novated Dental Policies as determined by
applicable law.

B.All services performed by the Reinsurer's employees providing legal,
compliance, actuarial, accounting, treasury, human resources and data
processing, including the preparation of financial and other relevant reports.

16

--------------------------------------------------------------------------------

SCHEDULE 12.14

BUSINESS ASSOCIATE ADDENDUM

        This Business Associate Addendum (the "Addendum") supplements and is
made a part of the Assumption and Indemnity Reinsurance Agreement (the
"Agreement") by and between Health Net Life Insurance Company (the "Company")
and SafeHealth Life Insurance Company (the "Reinsurer"), and is effective as of
the effective date of the Agreement.

Recitals

A.The Company may disclose certain information to the Reinsurer pursuant to the
terms of the Agreement, some of which may constitute Protected Health
Information, as defined below.

B.The parties intend to protect the privacy and provide for the security of
Protected Health Information in compliance with the Health Insurance Portability
and Accountability Act of 1996, Public law No. 104-191 ("HIPAA") and the
regulations promulgated thereunder by the U.S. Department of Health and Human
Services (the "HIPAA Regulations") and other applicable laws.

C.The purpose of this Addendum is to satisfy certain standards and requirements
of HIPAA and the HIPAA Regulations, including, but not limited to, 45 CFR
164.502(e) and 45 CFR 164.504(e).

        In consideration of the mutual promises below and the exchange of
information pursuant to the Agreement and this Addendum, the parties agree as
follows:

1.Definitions

        (a)   Business Associate means the Reinsurer to the extent it performs
functions, activities, or services for, or on behalf of, the Company pursuant to
the Agreement involving the use or disclosure of Protected Health Information.

        (b)   Covered Entity means the Company.

        (c)   "Privacy Rule" means the Standards for Privacy of Individually
Identifiable Health Information at 45 CFR part 160 and part 164, subparts A and
E.

        (d)   "Protected Health Information" has the same meaning as the term
"protected health information" in 45 CFR 164.501, limited to the information
created or received by Business Associate from or on behalf of Covered Entity.

        (e)   Capitalized terms used but not otherwise defined in this Addendum
have the same meaning as those terms in the Privacy Rule.

2.Obligations and Activities of Business Associate

        (a)   Business Associate shall not use or disclose Protected Health
Information other than as permitted or required by this Addendum or as Required
By Law.

        (b)   Business Associate shall use appropriate safeguards to prevent use
or disclosure of the Protected Health Information other than as provided for by
the Agreement and this Addendum.

        (c)   Business Associate agrees to mitigate, to the extent practicable,
any harmful effect that is known to Business Associate of a use or disclosure of
Protected Health Information by Business Associate in violation of the
requirements of this Addendum.

        (d)   Business Associate shall report to Covered Entity any use or
disclosure of the Protected Health Information not provided for by this Addendum
of which it becomes aware.

17

--------------------------------------------------------------------------------


        (e)   Business Associate shall ensure that any agent, including a
subcontractor, to whom it provides Protected Health Information received from,
or created or received by Business Associate on behalf of, Covered Entity agrees
to the same restrictions and conditions that apply through this Addendum to
Business Associate with respect to such information.

        (f)    Business Associate shall provide access, at the request of
Covered Entity, and in the time and manner designated by Covered Entity, to
Protected Health Information in a Designated Record Set, to Covered Entity or,
as directed by Covered Entity, to an Individual in order to meet the
requirements under 45 CFR 164.524

        (g)   Business Associate agrees to make any amendment(s) to Protected
Health Information in a Designated Record Set that the Covered Entity directs or
agrees to pursuant to 45 CFR 164.526 at the request of Covered Entity or an
Individual, and in the time and manner designated by Covered Entity.

        (h)   Business Associate agrees to make its internal practices, books,
and records, including policies and procedures, relating to the use and
disclosure of Protected Health Information received from, or created or received
by Business Associate on behalf of, Covered Entity available to the Secretary,
in a time and manner designated by the Secretary, for purposes of the Secretary
determining Covered Entity's compliance with the Privacy Rule.

        (i)    Business Associate agrees to document such disclosures of
Protected Health Information and information related to such disclosures as
would be required for Covered Entity to respond to a request by an Individual
for an accounting of disclosures of Protected Health Information in accordance
with 45 CFR 164.528.

        (j)    Business Associate agrees to provide to Covered Entity, in the
time and manner designated by Covered Entity, information collected in
accordance with Section (2)(i) of this Addendum, to permit Covered Entity to
respond to a request by an Individual for an accounting of disclosures of
Protected Health Information in accordance with 45 CFR 164.528.

3.Permitted Uses and Disclosures by Business Associate General Use and
Disclosure Provisions

        Except as otherwise limited in this Addendum, Business Associate may use
or disclose Protected Health Information to perform functions, activities, or
services for, or on behalf of, Covered Entity as specified in the Agreement,
provided that such use or disclosure would not violate the Privacy Rule if done
by Covered Entity.

4.Specific Use and Disclosure Provisions

        (a)   Except as otherwise limited in this Addendum, Business Associate
may use Protected Health Information for the proper management and
administration of Business Associate or to carry out the legal responsibilities
of Business Associate.

        (b)   Except as otherwise limited in this Addendum, Business Associate
may disclose Protected Health Information for the proper management and
administration of Business Associate, provided that disclosures are Required By
Law, or Business Associate obtains reasonable assurances from the person to whom
the information is disclosed that it will remain confidential and used or
further disclosed only as Required By Law or for the purpose for which it was
disclosed to the person (which purpose shall be consistent with the limitations
imposed by this Addendum) and the person notifies the Business Associate of any
instances of which it is aware in which the confidentiality of the information
has been breached.

        (c)   Except as otherwise limited in this Addendum, Business Associate
may use Protected Health Information to provide Data Aggregation services to
Covered Entity as permitted by 42 CFR 164.504(e)(2)(i)(B).

18

--------------------------------------------------------------------------------


        (d)   Business Associate may use Protected Health Information to report
violations of law to appropriate Federal and State authorities, consistent with
45 CFR 164.502(j)(1).

5.Obligations of Covered Entity Provisions for Covered Entity To Inform Business
Associate of Privacy Practices and Restrictions

        (a)   Covered Entity shall notify Business Associate of any limitation
in its notice of privacy practices in accordance with 45 CFR 164.520, to the
extent that such limitation may affect Business Associate's use or disclosure of
Protected Health Information.

        (b)   Covered Entity shall notify Business Associate of any changes in,
or revocation of, permission by an Individual to use or disclose Protected
Health Information, to the extent that such changes may affect Business
Associate's use or disclosure of Protected Health Information.

        (c)   Covered Entity shall notify Business Associate of any restriction
on the use or disclosure of Protected Health Information that Covered Entity has
agreed to in accordance with 45 CFR 164.522, to the extent that such restriction
may affect Business Associate's use or disclosure of Protected Health
Information.

        (d)   Covered Entity shall not request Business Associate to use or
disclose Protected Health Information in any manner that would not be
permissible under the Privacy Rule if done by Covered Entity, except as
permitted by Sections 4(b) and 4(c) of this Addendum.

6.Term and Termination

        (a)   This Addendum shall be effective as of the effective date of the
Agreement, and shall terminate when all of the Protected Health Information
provided by Covered Entity to Business Associate, or created or received by
Business Associate on behalf of Covered Entity, is destroyed or returned to
Covered Entity, or, if it is infeasible to return or destroy Protected Health
Information, protections are extended to such information, in accordance with
the termination provisions in this Section.

        (b)   Upon Covered Entity's knowledge of a material breach of this
Addendum by Business Associate, Covered Entity shall either: (i) provide an
opportunity for Business Associate to cure the breach or end the violation and
terminate this Addendum, and the provision for performance of functions,
activities, or services for, or on behalf of Covered Entity under the Agreement,
if Business Associate does not cure the breach or end the violation within the
time specified by Covered Entity; (ii) immediately terminate this Addendum, and
the provision for performance of functions, activities, or services for, or on
behalf of Covered Entity under the Agreement, if Business Associate has breached
a material term of this Addendum and cure is not possible; or (iii) if neither
termination nor cure is feasible, report the violation to the Secretary.

        (c)   Effect of Termination.

        (i)    Except as provided in paragraph (ii) of this section, upon
termination of this Addendum, for any reason, Business Associate shall return or
destroy all Protected Health Information received from Covered Entity, or
created or received by Business Associate on behalf of Covered Entity, and shall
retain no copies of the Protected Health Information. This provision shall apply
to Protected Health Information that is in the possession of subcontractors or
agents of Business Associate.

        (ii)   In the event that Business Associate determines that returning or
destroying the Protected Health Information is infeasible, Business Associate
shall provide to Covered Entity notification of the conditions that make return
or destruction infeasible. Upon mutual agreement that return or destruction of
Protected Health Information is infeasible, Business Associate shall extend the
protections of this Addendum to such Protected Health Information and limit
further

19

--------------------------------------------------------------------------------




uses and disclosures of such Protected Health Information to those purposes that
make the return or destruction infeasible, for so long as Business Associate
maintains such Protected Health Information.

7.Miscellaneous

        (a)   Regulatory References. A reference in this Addendum to a section
in the Privacy Rule means the section as in effect or as amended.

        (b)   Amendment. The Parties agree to take such action as is necessary
to amend this Addendum from time to time as is necessary for Covered Entity to
comply with the requirements of the Privacy Rule and the HIPAA.

        (c)   Survival. The respective rights and obligations of Business
Associate under Section 6(c) of this Addendum shall survive the termination of
this Addendum.

        (d)   Interpretation. The provisions of this Addendum shall prevail over
any provisions in the Agreement that may conflict with or appear inconsistent
with any provision of this Addendum. Any ambiguity in this Addendum shall be
resolved to permit Covered Entity to comply with the Privacy Rule.

20

--------------------------------------------------------------------------------

EXHIBIT A
TO ASSUMPTION AND
INDEMNITY
REINSURANCE
AGREEMENT

MEMBER MATERIALS

NOTICE OF TRANSFER (Arizona and California)

Dear Policyholder:

        This notifies you of an agreement reached between Health Net Life
Insurance Company ("Health Net") and SafeHealth Life Insurance Company
("SafeHealth") for the transfer of your dental policy by SafeHealth. This
assumption will be effective as of 12:01 a.m. Pacific Time,
on                        , 2003.

        SafeHealth Life Insurance Company is licensed to provide dental
insurance products in [STATE]. To introduce you to SafeHealth, attached is a
summary of essential information about SafeHealth.

        Your rights as a policyholder and the terms of your policy will not
change as a result of the transfer. Your benefits will not change as a result of
the transfer [although Health Net's provider network will be replaced with the
provider network of SafeHealth and certain providers in the Health Net provider
network may not be available in the SafeHealth provider network]. If you accept
the transfer, SafeHealth will provide your coverage. It will have direct
responsibility for the payment of all claims and benefits and for all other
policy obligations. Health Net will no longer have any obligations to you.

        You have the following options with regard to the assumption of your
policy:

 
   
   
    Option 1.   Accept the transfer of your policy from Health Net to
SafeHealth.
 
 
Option 2.
 
Reject the proposed transfer of your policy from Health Net to SafeHealth. If
you choose this option, Health Net will remain your insurer and you will have no
rights to claim any payments from SafeHealth[, although SafeHealth will be
administering your Health Net dental policy until your insurance terminates, as
indicated below].

        Health Net and SafeHealth recommend that you choose Option 1.

        If you wish to choose Option 1, simply do not return the Rejection Form
and you will automatically be deemed to have accepted this option upon
                        [date]. You should then attach the [enclosed]
Certificate of Assumption [that you will be receiving under separate cover] to
your policy.

        If you wish to choose Option 2, you must complete the enclosed Rejection
Form, sign it and return it within            days of this Notice. If you do not
return the Rejection Form within that time, you will be deemed to have accepted
the transfer of your policy. [You should also return the [enclosed] Certificate
of Assumption.]

        In considering whether to accept the assumption, please note that Health
Net intends to cease offering dental insurance as promptly as practicable after
the transfer and assumption of its dental business to SafeHealth. Rejection of
the assumption may ultimately result in termination of your coverage. [Please
also note that Health Net has contracted with SafeHealth to administer its
dental insurance policies until Health Net is able to withdraw completely from
the market. As a result, if you reject the assumption although Health Net would
remain legally responsible for its policy obligations to you, SafeHealth will be
administering your Health Net dental policy until your insurance terminates.]

21

--------------------------------------------------------------------------------


        The enclosed Certificate of Assumption should be attached to your policy
unless you choose to reject the assumption of your policy.

        Your current and future premiums should be paid as indicated by your
premium notices.

        If you have any questions about the assumption of your policy or about
SafeHealth, please feel fee to call SafeHealth at (      )
            -            . Written inquiries may be mailed to: SafeHealth
at                        [address].

 
   
    Sincerely,


--------------------------------------------------------------------------------

SAFEHEALTH LIFE INSURANCE COMPANY
 


--------------------------------------------------------------------------------

HEALTH NET LIFE INSURANCE COMPANY

22

--------------------------------------------------------------------------------

NOTICE OF TRANSFER [Oregon]

Dear Policyholder:

Important: Please read this notice carefully. This notice affects your rights
under your insurance policy.

TRANSFER OF POLICY

SafeHealth Life Insurance Company ("SafeHealth") has agreed to replace Health
Net Life Insurance Company ("Health Net") as your insurer under [insert policy
or certificate name and number], effective as of 12:01 a.m. Pacific Time
on                        , 2003. SafeHealth's principal place of business
is                        .

At your request, Health Net Life will furnish to you financial information
concerning both companies. This information will include the following:

        (1)   Ratings for the previous year, if available, from two nationally
recognized insurance rating services. If a rating of either insurance company
changed during the previous year, the ratings for the year preceding will be
furnished as well.

        (2)   Balance sheets for the previous year, if available, and as of the
date of the most recent quarterly statement.

        (3)   A copy of the Management's Discussion and Analysis that was filed
as a supplement to the previous year's annual statement.

        (4)   An explanation of the reason for the transfer.

You may obtain additional information concerning SafeHealth from reference
materials in your local library or by contacting the Oregon Insurance Division
at 350 Winter St. NE, Room 440-1 Salem, Oregon 97301-0220.

SafeHealth is authorized to write this coverage in Oregon. [The Insurance
Commissioner of Oregon has reviewed the potential effect of the proposed
transaction, and has approved the transaction.]

YOUR RIGHTS

You may choose to consent to or reject the transfer of your policy to
SafeHealth. If you want your policy transferred, you may notify us in writing by
signing and returning the enclosed pre- addressed, postage-paid card or by
writing to us at:

[Insert name, address and facsimile number of contact person]

Payment of your premium to the assuming company will also constitute acceptance
of the transaction. [If premium notices are used: The first premium notice you
receive from SafeHealth, however, will provide you with a method that will allow
you to pay the premium while reserving the right to reject the transfer.] [If
premium notices are NOT used: SafeHealth will provide you with a method by which
you may pay the premium while reserving the right to reject the transfer.]

If you reject the transfer, you may keep your policy with Health Net or exercise
any option under your policy. If we do not receive a written rejection you will,
as a matter of law, have consented to the transfer. Before this consent is
final, however, you will be provided a second notice of the transfer twelve
months from now. After the second notice is provided you will have one month to
reply. If you have paid your premium to SafeHealth without reserving your right
to reject the transfer, you will not receive a second notice.

23

--------------------------------------------------------------------------------

EFFECT OF TRANSFER

If you accept this transfer, SafeHealth will be your insurer. It will have
direct responsibility to you for the payment of all claims, benefits and for all
other policy obligations. Health Net will no longer have any obligations to you.

If you accept this transfer, you should make all premium payments and claims
submissions to SafeHealth and direct all questions to SafeHealth.

In considering whether to accept the assumption, please note that Health Net
intends to cease offering dental insurance as promptly as practicable after the
transfer and assumption of its dental business to SafeHealth. Rejection of the
assumption may ultimately result in termination of your coverage. [Please also
note that Health Net has contracted with SafeHealth to administer its dental
insurance policies until Health Net is able to withdraw completely from the
market. As a result, if you reject the assumption although Health Net would
remain legally responsible for its policy obligations to you, SafeHealth will be
administering your Health Net dental policy until your insurance terminates.]

 
Sincerely.


--------------------------------------------------------------------------------

Health Net Life Insurance Company
[Address]
[Telephone Number]

For your convenience, we have enclosed a pre-addressed postage- paid response
card. Please take time now to read the enclosed notice and complete and return
the response card to us.

24

--------------------------------------------------------------------------------

NOTICE TO GROUP MEMBERS

        Health Net Life Insurance Company ("Health Net") is presently
implementing a plan that is intended to ensure uninterrupted coverage for our
customers. As part of the plan, we have entered into an agreement with
SafeHealth Life Insurance Company ("SafeHealth"), that will assume Health Net's
dental insurance business. SafeHealth will replace Health Net under your dental
insurance coverage with Health Net effective                        , 2003.

        Your rights as an insured and the terms of your certificate of coverage
will not change as a result of the transfer, except as set forth in the enclosed
Certificate of Assumption. Your benefits will not change as a result of the
transfer.

        The enclosed Certificate of Assumption should be attached to your
certificate of coverage.

        Assumption of your dental insurance coverage will be effective as
of                        , 2003, at 12:01 a.m. Pacific Time. If you have any
questions about the assumption of your contract or about SafeHealth, please feel
fee to call SafeHealth at (      )            -            . Written inquiries
may be mailed to: SafeHealth at [                        ].

 
   
Sincerely,    


--------------------------------------------------------------------------------

SAFEHEALTH LIFE INSURANCE COMPANY
 


--------------------------------------------------------------------------------

HEALTH NET LIFE INSURANCE COMPANY

25

--------------------------------------------------------------------------------

CERTIFICATE OF ASSUMPTION

        [Individual]

        You are hereby notified that SafeHealth Life Insurance Company has,
effective as of                        , 2003 (the "Effective Time"), assumed
all rights, liabilities, and obligations of Health Net Life Insurance Company
under your dental insurance policy with Health Net Life Insurance Company.

        From and after the Effective Time, all references in your policy or
certificate to "Health Net Life Insurance Company" are hereby changed to
"SafeHealth Life Insurance Company." Except for the substitution of SafeHealth
for Health Net as your insurer, your rights as a insured will not be affected by
the change in companies, and the terms and conditions of your policy or
certificate will not be changed by reason of the assumption.

        All correspondence and inquiries concerning your policy or certificate,
including premium payments, policy or certificate changes, and notices of
claims, should be submitted to:

SafeHealth Life Insurance Company
[address]

        This Certificate of Assumption, as of the Effective Time, forms a part
of and should be attached to the policy or certificate issued to you by Health
Net Life Insurance Company.

        IN WITNESS WHEREOF, SafeHealth Life Insurance Company has caused this
Certificate of Assumption to be duly signed and issued.

 
   
   

--------------------------------------------------------------------------------

SafeHealth Life Insurance Company

26

--------------------------------------------------------------------------------

NOTICE OF REJECTION OF ASSUMPTION

[Arizona and California]

To: HEALTH NET LIFE INSURANCE COMPANY

REJECTION

        I have reviewed the Certificate of Assumption whereby SafeHealth Life
Insurance Company would assume all of the rights, liabilities, and obligations
of Health Net Life Insurance Company under my dental insurance policy or
certificate previously issued by Health Net Life Insurance Company. I have also
reviewed the Notice of Transfer describing the transaction.

        I hereby notify you that I REJECT the proposed assumption of my policy
or certificate and substitution of SafeHealth Life Insurance Company thereunder,
and I wish to retain my policy or certificate with Health Net Life Insurance
Company. I understand that Health Net Life Insurance Company intends to
discontinue its dental insurance business and that rejection of the assumption
may ultimately result in termination of my coverage.

 
   
DATE:    


--------------------------------------------------------------------------------

Policyholder Signature
 
 


--------------------------------------------------------------------------------

Print or Type Name
 
 


--------------------------------------------------------------------------------

ID # from the Health Net Life Insurance Company
Identification Card Issued to Policy Holder
 
 

27

--------------------------------------------------------------------------------

RESPONSE CARD

[Oregon]

            Yes, I accept the transfer of my policy from Health Net Life
Insurance Company to SafeHealth Life Insurance Company.

            No, I reject the proposed transfer of my policy Health Net Life
Insurance Company to SafeHealth Life Insurance Company and wish to retain my
policy Health Net Life Insurance Company

 
   
DATE:    


--------------------------------------------------------------------------------

Policy Holder Signature
 
 


--------------------------------------------------------------------------------

Print or Type Name
 
 


--------------------------------------------------------------------------------

Street Address
 
 


--------------------------------------------------------------------------------

City, State, Zip
 
 


--------------------------------------------------------------------------------

ID # from the Health Net Life Insurance Company
Identification Card Issued to Policy Holder
 
 

28

--------------------------------------------------------------------------------

CERTIFICATE OF ASSUMPTION

        [Group]

        You are hereby notified that SafeHealth Life Insurance Company has,
effective as of                        , 2003 (the "Effective Time"), assumed
all rights, liabilities, and obligations of Health Net Life Insurance Company
under your dental insurance policy with Health Net Life Insurance Company.

        From and after the Effective Time, all references in your policy to
"Health Net Life Insurance Company" are hereby changed to "SafeHealth Life
Insurance Company."

        All correspondence and inquiries concerning your policy, including
premium payments, policy changes, and notices of claims, should be submitted to:

SafeHealth Life Insurance Company
[address]

        Except as described in this Certificate of Assumption, your rights as a
policy holder will not be affected by the change in companies, and the terms and
conditions of your policy will not be changed by reason of the assumption. This
Certificate of Assumption, as of the Effective Time, forms a part of and should
be attached to the dental insurance policy issued to you by Health Net Life
Insurance Company. Copies of this Certificate of Assumption must be distributed
to covered group members under the policy for attachment to their certificates
of coverage.

        IN WITNESS WHEREOF, Health Net Life Insurance Company and SafeHealth
Life Insurance Company have caused this Certificate of Assumption to be duly
signed and issued.

 
   
   

 
 


--------------------------------------------------------------------------------

Health Net Life Insurance Company
 


--------------------------------------------------------------------------------

SafeHealth Life Insurance Company

29

--------------------------------------------------------------------------------
